DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-5, 8, 10-14, 16-17, 19, 21-22, 26-30 are previously presented.
Claims 6-7, 9, 15, 23-25 are cancelled.
Claim 18 is original.
Claim 20, 31 is currently amended.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 26-27, 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


In the present instance, claim 2 recites the broad recitation less than 137 particles / mL in line 3, and the claim also recites greater than 56.1 particles/ mL and less than 310 particles / mL which is the narrower statement of the range/limitation. It is therefore unclear whether the new limitation is intended to be a narrowing limitation in the dependent claim and whether the claim is narrowed to the overlapping portions of the recited ranges or to a new range. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For the purposes of compact prosecution, Examiner has interpreted that the broadest reasonable interpretation is sufficient to read on the claimed subject matter (that the particle range of the same size – 0.07 microns – is between 56.1 and 137 particles/mL).

Regarding claim 26, it is unclear if the number of particles at a certain size or sizes are a bimodal or unimodal distribution of particles sizes.  It is unclear if the Applicant intends to have a unimodal distribution or a bimodal distribution of particle sizes because there are multiple diameters recited in the claims with different particle concentrations counts.  It appears that Applicant wants there to be a certain particle size distribution and/or a polydispersity of the claimed subject matter that is unclaimed.  It is unclear whether a dispersion of particle diameters is required of the claimed subject matter or a single particle diameter count can read on both claim limitations (in which a particle number concentration of particles having a particle diameter of 0.08 microns or greater is less than 310 particles/mL ; a particle concentration of particles 0.12 microns or greater particle is 9.5 particles / mL or more).


Regarding claim 27, in the present instance, claim 27 recites the broad recitation (“wherein a particle number concentration of particles 0.12 microns or greater particles is 9.5 particles/mL or more”), and the claim also recites “in which a particle number concentration of particles having a particle diameter of 0.07 microns or greater is less than 310 particles/mL and 56.1 particles/mL or more” which is the narrower statement of the range/limitation. It is unclear what constraint having only 9.5 particles/mL of the larger particle size (0.12 microns) places on the smaller particle size range (.07 microns) if any at all and/or whether the claim is narrowing based upon a presumed, unclaimed relationship or pattern in the polydispersity/bimodality of the unclaimed relationship between the particle concentrations as a function of particle size.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For the purposes of compact prosecution, Examiner has interpreted that a single unimodal distribution of particle sizes in the recited composition can read on both the claim limitations.

The term “different” in claim 31 is a relative term which renders the claim indefinite. The term “different” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The claim 1 appears to create a genus of compositions with a range of particle sizes and concentrations of particles, which claim 31 depends from.  By claiming that the compositions of 
	For the purposes of compact prosecution, Examiner has interpreted that two single unimodal distributions with different mean particle diameters can read on the claimed first and second liquid imprint materials.  Further that a single bimodal particle distribution can read on the recited kit as the claimed subject matter does not specify how the different imprint materials are incorporated into the kit.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1-3, 5 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Yamagishi (US 2006/0058433).

	Regarding claims 1, 2: Yamagishi discloses: a liquid material (see liquid material of [0056]) comprising a polymerizable component (see PGMEA and copolymer and propylene glycol and other disclosed components which are polymerizable – Examiner acknowledges that the reference does not indicate that these components are polymerizable but one of ordinary skill in the art would recognize that they are) in which a particle number concentration of particles having a particle diameter of 0.2 microns or more (Id.) is between 56.1 and 310 particles/mL (see Table 1, comparative examples 1-2, 4 in the 3 months later column).
	The range of 0.07 microns or greater includes 0.2 microns or greater, and one of ordinary skill in the art would recognize that there are no particles of 0.07 microns to 0.2 microns to contribute to the particle count in such a way that the particle count exceeds the claimed threshold.  Examiner acknowledges that the particle 

Regarding claim 3, Yamagishi discloses wherein the liquid material for nanoimprinting contains at least one of a monofunctional methacrylic compound (see [0022]).

Regarding claim 5, the examiner notes that the nanoimprinting liquid has a similar composition as claimed by applicant, (i.e. size and particle concentration and liquid material polymerizability) which would result in the claimed property (a viscosity of from 1-100 mPa*s). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594

Claims 1-5, 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Enomoto (US 2012/0076948).

Regarding claim 1, 2: Enomoto discloses a liquid material (see Table 5 – liquid 1mL, p.30) of a polymerizable component (see monomers of abs, [0025]), in which the particle 

Regarding claim 3, Enomoto disclose wherein the liquid material for nanoimprinting contains at least one of a monofunctional methacrylic compound (see [0028]).

	Regarding claim 4, Enomoto discloses a surfactant (see [0208]) containing a fluorine atom (see [0209]).

	Regarding claim 5, Enomoto discloses wherein the viscosity of the nanoimprint liquid material is 1-100 mPa*s (see [0025] – a subrange to the claimed range is disclosed of 5-50 mPa*s).  See MPEP 2143 regarding the obviousness of similar and overlapping ranges.
The examiner notes that the nanoimprinting liquid has a similar composition as claimed by applicant, (i.e. size and particle concentration and liquid material polymerizability) which would result in the claimed property (a viscosity of from 1-100 mPa*s). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. 

Regarding claim 10, Enomoto discloses a method for manufacturing a cured product pattern (see molded pattern of [0008]), the method comprising:
A first step of arranging the liquid material for nanoimprint according to claim 1 (see rejection of claim 1 above) on a substrate (see transparent mold/substrate of [0006]);
A second step of bringing the liquid material for nanoimprint into contact with a mold (see mold, Id., [0228]); a third step of irradiating the liquid material for nanoimprint with light to form a cured product (see light irradiation of [0195] regarding the photo-polymerization initiator);


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4, 10 is rejected under 35 U.S.C. 103 as unpatentable over Yamagishi (US 2006/0058433) and further in view of Enomoto (US 2012/0076948).

	Regarding claim 4, Yamagishi discloses a surfactant (see solvent to adjust viscosity of [0035]).
Yamagishi does not disclose that the surfactant contains a fluorine atom.

To add the fluorinated surfactant of Enomoto to the nanoimprinting composition of Yamagishi had the benefit of optimizing the surface tension/viscosity of the composition, which was the selection of a known design for its intended uses, and was desirable in Yamagishi.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the fluorinated surfactant of Enomoto to the nanoimprinting composition of Yamagishi to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the optimization of the surface tension/viscosity of the mixture, which was desirable in Yamagishi.

Regarding claim 10, Yamagishi discloses: patterning using the nanoimprinting composition of claim 1 (see [0050]) on a substrate (see substrate of [0020]).
Yamagishi does not disclose: the steps of bringing the liquid material for nanoimprint into contact with a mold, and irradiating the liquid with light and releasing the cured product from the mold.
Enomoto discloses a method for manufacturing a cured product pattern (see molded pattern of [0008]), the method comprising:
A first step of arranging the liquid material for nanoimprint according to claim 1 (see rejection of claim 1 above) on a substrate (see transparent mold/substrate of [0006]);
A second step of bringing the liquid material for nanoimprint into contact with a mold (see mold, Id., [0228]); a third step of irradiating the liquid material for nanoimprint with light to form a cured product (see light irradiation of [0195] regarding the photo-polymerization initiator);
A fourth step of releasing the cured product from the mold (see [0236]).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the composition of Yamaguchi with the method of nanoimprinting of Enomoto to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the creation of devices with smaller features, which was desirable in Yamagishi.

Claims 8, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto (US 2012/0076948) and further in view of Chou (US 2008/0277826), and Ito (US 2010/0044921).

Regarding claim 8, Enomoto does not disclose: wherein the mold has a concave-convex pattern in the surface thereof.
In the same field of endeavor of imprinting as Enomoto (see title, abs), Chou discloses: wherein the mold has a concave-convex pattern (see first and second protruding features are a concave-convex pattern – see pattern of abs, [0026]) in the surface thereof, wherein the bringing of the liquid material ([0047]) for nanoimprint into contact with the mold transfers the concave-convex pattern to the liquid material for nanoimprint ([0018]), and wherein the width of a concave portion of the concave-convex pattern of the mold is S (nm) (the size of the mold of concave-convex pattern of the mold, whatever size it is, reads on an arbitrarily claimed size S).
Chou’s width of the features are 200 nm.  See cited portions.  Therefore, 2.5*S=500 nm.
In the same field of endeavor of imprint lithography as Enomoto (see title, abs), Ito discloses wherein the mold has a concave-convex ([0036], Fig. 1) pattern in the surface thereof.
To make the mold of Enomoto have a concave/convex pattern as in Ito would have been the selection of a known design for its intended uses and that the particular pattern is concave-
The combination Enomoto/Chou/Ito renders obvious wherein a particle number concentration of particles having a particle diameter of 500 nm (.5 microns or greater) is less than 310 particles/mL and greater than 56.1 particles/mL (see Enomoto Table V, Comparative Examples 1-6 at ca. room temperature, 30 C).
That there are 56.1-310 particle/mL of a particle size with an endpoint at a smaller particle size (i.e. .25<.5 microns) is interpreted that the claimed particle concentration and size which is a narrower range also reads on the claimed subject matter. Since there is a constraint on the number of particles for a broader range, the narrower range must necessarily have as many particles or less in that narrower range.  The claimed range is anticipated by a species within that range.  See MPEP 2143 regarding the obviousness of similar and overlapping ranges.
Therefore, it would have been obvious to one of ordinary skill in the art to select a concave-convex mold as in Chou in the imprinting/lithographic method of Enomoto and the feature size of Ito to arrive at the claimed invention before the effective filing date because doing so was an obvious change in shape/configuration of the mold to one of ordinary skill in the art before the effective filing date.

Regarding claim 30, the Enomoto reference discloses: the method of manufacturing a cured product pattern according to claim 10.
Enomoto does not disclose: wherein the mold has a concave-convex pattern on the surface thereof.
In the same field of endeavor of imprinting as Enomoto (see title, abs), Chou discloses: wherein the mold has a concave-convex pattern (see first and second protruding features are a concave-convex pattern – see pattern of abs, [0026]) in the surface thereof, wherein the 
Chou’s width of the features are 200 nm.  See cited portions.  Therefore, 2.5*S=500 nm.
In the same field of endeavor of imprint lithography as Enomoto (see title, abs), Ito discloses wherein the mold has a concave-convex ([0036], Fig. 1) pattern in the surface thereof.
To make the mold of Enomoto have a concave/convex pattern as in Ito would have been the selection of a known design for its intended uses and that the particular pattern is concave-convex is considered a change in shape/configuration of the mold.  See MPEP 2144 regarding the obviousness of change in shape/configuration.
The combination Enomoto/Chou renders obvious: wherein when the minimum width of a concave portion of the concave-convex pattern of the mold is S (nm), a particle number concentration of particles having a particle diameter of 2.5*S (nm) or greater is less than 310 particles/mL (since S can take on any value, then 2.5*S can be .2 microns as disclosed by Enomoto).
To make the mold of Enomoto have a concave/convex pattern as in Ito would have been the selection of a known design for its intended uses and that the particular pattern is concave-convex is considered a change in shape/configuration of the mold.  See MPEP 2144 regarding the obviousness of change in shape/configuration.
The combination Enomoto/Chou/Ito renders obvious wherein a particle number concentration of particles having a particle diameter of 500 nm (.5 microns or greater) is less than 310 particles/mL and greater than 56.1 particles/mL (see Enomoto Table V, Comparative Examples 1-6 at ca. room temperature, 30 C).
That there are 56.1-310 particle/mL of a particle size with an endpoint at a smaller particle size (i.e. .25<.5 microns) is interpreted that the claimed particle concentration and size 
Therefore, it would have been obvious to one of ordinary skill in the art to select a concave-convex mold as in Chou in the imprinting/lithographic method of Enomoto and the feature size of Ito to arrive at the claimed invention before the effective filing date because doing so was an obvious change in shape/configuration of the mold to one of ordinary skill in the art before the effective filing date.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Enomoto (US 2012/0076948) and further in view of Chou (US 2008/0277826) and Gehoski (US 2006/0110914).

Regarding claim 11, the combination Enomoto/Chou does not disclose/render obvious: further comprising a step of forming an adhesion layer from the liquid material for nanoimprint on an upper surface of the substrate before the first step.
In the same field of endeavor of imprinting/lithography as Enomoto, Gehoski discloses forming an adhesion layer on the substrate ([0022]).
To form an adhesion layer of Gehoski in the imprinting method of Enomoto before the first step would have been a re-ordering of method steps to one of ordinary skill in the art before the effective filing date.  See MPEP 2144 regarding the obviousness of altering the ordering of steps in a method claim.

Therefore, it would have been obvious to one of ordinary skill in the art to combine the adhesion layer of Gehoski with the method of nanoimprinting of Enomoto to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the enhancement of adhesion of the imprinting material to the substrate, which was desirable in Enomoto.

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto (US 2012/0076948) and further in view of Chou (US 2008/0277826), Ito (US 2010/0044921) and Bailey (US 2009/0214689).

Regarding claim 12, the combination Enomoto/Chou/Ito disclose: wherein the mold has a concavo-convex shape (see citations to Chou and Ito in rejection of claim 8 above).
The combination Enomoto/Chou/Ito does not disclose: the aspect ratio of the mold features.
In the same field of endeavor of nanoimprinting as Enomoto (see title, abs), Bailey discloses: wherein the width of the pattern is overlapping to the claimed range (see [0025]) and the aspect ratio of a convex portion of the concave-convex pattern is 1-10 (see aspect ratio of .1 to 10).
See MPEP 2144.05-06 regarding the obviousness of similar, approaching and overlapping ranges.
Selected with width and aspect ratio of Bailey’s mold in the mold of Enomoto would have been the selection of a known design for its intended uses, yielded predictable results to one of 
Such an addition of size and aspect ratio of Bailey to Enomoto had the benefit that it allowed for the optical contrast of the alignment marks and the surrounding materials which facilitated optical alignment ([0022]), which was desirable in Enomoto.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the width and aspect ratio of Bailey in the mask and method of Enomoto to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the facilitation of optical alignment, which was desirable in Enomoto.

Claim 13 is rejected under 35 U.S.C. 103 as unpatentable over Yamagishi (US 2006/0058433) and further in view of Enomoto (US 2012/0076948), and Chou (US 2008/0277826).

Regarding claim 13, Enomoto does not disclose: wherein the substrate is aligned with the mold.
In the same field of endeavor of nanoimprinting/lithographic techniques as Enomoto (see title, abs), Choi renders obvious: alignment of the substrate with the mold between the second and third steps ([0101]).
See MPEP 2144 regarding the obviousness 2144.04(IV)(C) regarding the obviousness of changing ordering of method steps.
To add the alignment step of Chou in the method of Enomoto improved the uniformity of thin films on substrates ([0028]), which was desirable in Enomoto.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the alignment step of Chou in the method of Enomoto to arrive at the claimed invention before the .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Enomoto (US 2012/0076948) and further in view of Chou (US 2008/0277826), and Chiba (US 2016/0158998).

Regarding claim 14, the combination Enomoto/Choi does not disclose: wherein the first step to fourth step are repeatedly performed a plurality of times on different regions of the substrate.
In the same field of endeavor of nanoimprinting/lithographic techniques (see title, abs), Chiba discloses repetition of imprint molding steps in a method to pattern the mold on the entire surface of the substrate ([0035], Fig. 2).
Repeating the method steps to repeat the patterning on the entire surface of the substrate had the benefit that it allowed for at least one of the performance, quality, productivity and production cost to be improved ([0058]), which was desirable in Enomoto.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the repetition of lithographic processing steps of Chiba in the method of Enomoto to arrive at the claimed invention before the effective filing date because doing so allowed for at least one of performance, quality, productivity and production cost of the article to be improved, which was desirable in Enomoto.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Enomoto (US 2012/0076948) and further in view of Chou (US 2008/0277826), and Atasoy (US 10126648).

16, the combination Enomoto/Chou does not disclose: a step of obtaining a cured product pattern by the method for manufacturing a cured product pattern according to claim 10 which is an optical component.  
In the same field of endeavor of nanoimprinting/lithographic techniques (see title, abs) as Enomoto, Atasoy renders obvious that the nanoimprinting/lithographic processes may be useful in the manufacture of optical components and devices (devices which interact/manipulate visible light) (see abs).
Atasoy had the benefit that it allowed for the sub-20nm resolution of stamps without defects (col. 10, ll. 3-13) and the resist does not flow for days even when substrates are stored vertically, which was desirable in Enomoto.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the formation of an optical device of Atasoy with the method of nanoimprinting/lithographic techniques of Enomoto to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the resist to not flow for days even when the substrates are stored vertically, which was desirable in Enomoto.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto (US 2012/0076948) and further in view of Chou (US 2008/0277826), and Barr (US 2003/0162123).
Regarding claim 17, the combination Enomoto/Chou does not disclose: a method for manufacturing a circuit board comprising: a step of performing etching or ion implantation on the substrate using the cured product pattern as a mask.
In the same field of endeavor of nanoimprinting/lithographic techniques, Barr discloses the use of masks to perform etching on printed circuit boards ([0007]).
Barr had the benefit that it provided lithographic components with good flexibility, which are readily stripped down with aqueous strippers, chemically resistant to acid plating baths and 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the cured composition of Enomoto as a mask in the method of Barr to arrive at the claimed invention before the effective filing date because doing so would have had multiple benefits, including reduction of costs through lank of necessity of cross-linking agents, and performing method steps over shorter times, which was desirable in Enomoto.

Regarding claim 18, the combination Enomoto/Barr renders obvious: a semiconductor element manufactured by the method of Enomoto.  Examiner has interpreted that the Barr reference circuit board is a semiconductor element as understood by one of ordinary skill in the art before the effective filing date.

Claims 19, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (US 2015/0044608) and further in view of Enomoto 2 (US 2014/0255662).

Regarding claim 19, Yasuda discloses a method for manufacturing a liquid material for nanoimprint (see abs), the method comprising:
A purification step of purifying a liquid material for nanoimprint by filtration with a filter (see cartridge filter of [0241]), wherein the purification step comprises:
[a] a step of filtrating a crude liquid material for nanoimprinting at a flow rate of less than 0.03 L/min with a filter having a pore diameter of 50 nm or less (40 nm=.04 microns<.05 microns).

In the same field of endeavor of nanoimprinting/lithographic methods (see title and abs), Enomoto 2 discloses a filtration flow rate of 1.01 L/min which reads on the claimed range ([0275]).  See MPEP 2143 regarding the obviousness of similar and approaching ranges.
The filter of Yasuda is capable of taking on a similar flow rate as those disclosed in Enomoto 2 while Examiner acknowledges that Yasuda does not disclose the use of the filter at that flow rate, one of ordinary skill in the art would have optimized the flow rate of Yasuda and Enomoto in the method of filtration of Yasuda to arrive at the claimed composition before the effective filing date.  See MPEP 2144 regarding the obviousness of optimization of art-recognized variables by one of ordinary skill in the art.
Optimization of the flow rate of filtration had the benefit that it found the sweet-spot between balancing operation time and damage to the filter, which was desirable in Yasuda.
Yasuda discloses that the obtained filtrate was concentrated until the solids content was 25% by mass.  
The flow fraction recovered by Enomoto overlaps the claimed range and the specific density of the particles (solute) relative to the specific polymerizable monomer/solvent selected.
Therefore, the combination Yasuda/Enomoto renders obvious:
[b} a step of recovering a flow fraction of the crude liquid material for nanoimprinting passing through a filter other than a predetermined flow fraction in a container connected to a  particle number concentration measuring system, thereby obtaining a nanoimprint liquid organic material which the particle number concentration of particles having a particle diameter of 0.07 microns of more is less than 210 particles/mL and more than 56.1 particles/mL, the predetermined flow fraction being a predetermined amount obtaining from a start of passing of a crude liquid material for nanoimprinting through the filter.


Regarding claim 30, the combination Yasuda/Enomoto renders obvious wherein the mold has a concave-convex pattern in the surface thereof, wherein the bringing o liquid material for nanoimprint into contact with the mold transfers the concave-convex pattern to the liquid material for nanoimprint, and wherein when the minimum width of a concave portion of the concave-convex pattern of the mold is S (nm), a particle number concentration of particles having a particle diameter of 2.5*S (nm) or greater is less than 310 particles/mL.  See rejection of claim 8 regarding the obviousness of the claimed method steps.

Claims 8, 12-13, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto (US 2012/0076948) and further in view of Chou (US 2008/0277826).

Regarding claim 8, Enomoto does not disclose/render obvious: wherein the mold has a concave-convex pattern in the surface thereof.
In the same field of endeavor of imprinting as Enomoto (see title, abs), Chou renders obvious: wherein the mold has a concave-convex pattern (see first and second protruding features are a concave-convex pattern – see pattern of abs, [0026]) in the surface thereof, wherein the bringing of the liquid material ([0047]) for nanoimprint into contact with the mold transfers the concave-convex pattern to the liquid material for nanoimprint ([0018]), and wherein the width of a concave portion of the concave-convex pattern of the mold is S (nm) (the size of 
Chou’s width of the features are 200 nm.  See cited portions.  Therefore, 2.5*S=500 nm.
In the same field of endeavor of imprint lithography as Enomoto (see title, abs), Ito (US 2010//0044921) renders obvious wherein the mold has a concave-convex ([0036], Fig. 1) pattern in the surface thereof.
To make the mold of Enomoto have a concave/convex pattern as in Ito would have been the selection of a known design for its intended uses and that the particular pattern is concave-convex is considered a change in shape/configuration of the mold.  See MPEP 2144 regarding the obviousness of change in shape/configuration.
The combination Enomoto/Chou renders obvious wherein a particle number concentration of particles having a particle diameter of 500 nm (.5 microns or greater) is less than 310 particles/mL and greater than 56.1 particles/mL (see Enomoto Table V, Comparative Examples 1-6 at ca. room temperature, 30 C).
That there are 56.1-310 particle/mL of a particle size with an endpoint at a smaller particle size (i.e. .25<.5 microns) is interpreted that the claimed particle concentration and size which is a narrower range also reads on the claimed subject matter. Since there is a constraint on the number of particles for a broader range, the narrower range must necessarily have as many particles or less in that narrower range.  The claimed range is anticipated by a species within that range.  See MPEP 2143 regarding the obviousness of similar and overlapping ranges.
Therefore, it would have been obvious to one of ordinary skill in the art to select a concave-convex mold as in Chou in the imprinting/lithographic method of Enomoto to arrive at the claimed invention before the effective filing date because doing so was an obvious change in shape/configuration of the mold to one of ordinary skill in the art before the effective filing date.

Regarding claim 12, Enomoto does not disclose: wherein the mold has a concavo-convex shape.
In the same field of endeavor of imprinting as Enomoto (see title, abs), Chou renders obvious: wherein the mold has a concave-convex pattern (see first and second protruding features are a concave-convex pattern – see pattern of abs, [0026]) in the surface thereof, wherein the bringing of the liquid material ([0047]) for nanoimprint into contact with the mold transfers the concave-convex pattern to the liquid material for nanoimprint ([0018]), and wherein the width of a concave portion of the concave-convex pattern of the mold is S (nm) (the size of the mold of concave-convex pattern of the mold, whatever size it is, reads on an arbitrarily claimed size S).
Chou’s width of the features are 200 nm.  See cited portions.  Therefore, 2.5*S=500 nm.
In the same field of endeavor of imprint lithography as Enomoto (see title, abs), Ito (US 2010//0044921) renders obvious wherein the mold has a concave-convex ([0036], Fig. 1) pattern in the surface thereof.
The combination Enomoto/Chou/Ito does not disclose/render obvious: the width/aspect ratio of the mold features.
In the same field of endeavor of nanoimprinting as Enomoto, Bailey (US 2009/0214689) renders obvious: wherein the width of the pattern is 4-30 nm (see overlapping range of [0025]); and the aspect ratio of a convex portion of the concave-convex pattern is 1-10 (see aspect ratio of .1 to 10).
See MPEP 2143 regarding the obviousness of similar and overlapping ranges.
Selecting the width and aspect ratio of the mold of Bailey in the mold of Enomoto would have been the selection of a known design for its intended uses, yielded predictable results to one of ordinary skill in the art before the effective filing date and been a change in size or dimension of a component.  See MPEP 2144 regarding the obviousness of such circumstances.  
Therefore, it would have been obvious to one of ordinary skill in the art to select the width and aspect ratio of Bailey in the mask and method of Enomoto to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the facilitation of optical alignment, which was desirable in Enomoto.

Regarding claim 13, Enomoto does not disclose: wherein the substrate is aligned with the mold.
In the same field of endeavor of nanoimprinting/lithographic techniques as Enomoto (see title, abs), Choi renders obvious: alignment of the substrate with the mold between the second and third steps (see [0101]).
See MPEP 2144 regarding the obviousness of changing ordering of steps in methods.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Enomoto (US 2012/0076948) and further in view of Chou (US 2008/0277826), and Gehoski (US 2006/0110914).

Regarding claim 11, the combination Enomoto/Chou does not disclose/render obvious: further comprising a step of forming an adhesion layer from the liquid material for nanoimprint on an upper surface of the substrate before the first step.
In the same field of endeavor of imprinting/lithography as Enomoto, Gehoski discloses forming an adhesion layer on the substrate ([0022]).
To form an adhesion layer of Gehoski in the imprinting method of Enomoto before the first step would have been a re-ordering of method steps to one of ordinary skill in the art before 
Addition of the formation of an adhesion layer of Gehoski in the method of Enomoto would have had the benefit of enhancing the adhesion of the imprinting material to the substrate, which was desirable in Enomoto.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the adhesion layer of Gehoski with the method of nanoimprinting of Enomoto to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the enhancement of adhesion of the imprinting material to the substrate, which was desirable in Enomoto.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Enomoto (US 2012/0076948) and further in view of Chou (US 2008/0277826), and Chiba (US 2016/0158998).

Regarding claim 14, the combination Enomoto/Choi does not disclose wherein the first step to fourth step are repeatedly performed a plurality of times on different regions of the substrate.
In the same field of endeavor of nanoimprinting/lithographic techniques (see title, abs), Chiba discloses repetition of imprint molding steps in a method to pattern the mold on the entire surface of the substrate ([0035], Fig. 2).
Repeating the method steps to repeat the patterning on the entire surface of the substrate had the benefit that it allowed for at least one of the performance, quality, productivity and production cost to be improved ([0058]), which was desirable in Enomoto.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the repetition of lithographic processing steps of Chiba in the method of Enomoto to arrive at the .

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto (US 2012/0076948) and further in view of Chou (US 2008/0277826), and Atasoy (US 10126648).

Regarding claim 16, the combination Enomoto/Chou does not disclose/render obvious: a step of obtaining a cured product pattern by the method for manufacturing a cured product pattern according to claim 10 which is an optical component.  
In the same field of endeavor of nanoimprinting/lithographic techniques (see title, abs) as Enomoto, Atasoy renders obvious that the nanoimprinting/lithographic processes may be useful in the manufacture of optical components and devices (devices which interact/manipulate visible light) (see abs).
Atasoy had the benefit that it allowed for the sub-20nm resolution of stamps without defects (col. 10, ll. 3-13) and the resist does not flow for days even when substrates are stored vertically, which was desirable in Enomoto.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the formation of an optical device of Atasoy with the method of nanoimprinting/lithographic techniques of Enomoto to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the resist to not flow for days even when the substrates are stored vertically, which was desirable in Enomoto.

17, the combination Enomoto/Chou does not disclose/render obvious: a method for manufacturing a circuit board comprising: a step of performing etching or ion implantation on the substrate using the cured product pattern as a mask.
In the same field of endeavor of nanoimprinting/lithographic techniques, Barr discloses the use of masks to perform etching on printed circuit boards ([0007]).
Barr had the benefit that it provided lithographic components with good flexibility, which are readily stripped down with aqueous strippers, chemically resistant to acid plating baths and etching compositions.  Furthermore, use of the polymers of Barr in the imprinting method of Enomoto allowed for methods which did not require additional cross-linking agents, thereby reducing costs.  Moreover, Barr’s methods can be performed over short time periods ([0042], [0052]).  These features were desirable in Enomoto.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the cured composition of Enomoto as a mask in the method of Barr to arrive at the claimed invention before the effective filing date because doing so would have had multiple benefits, including reduction of costs through lank of necessity of cross-linking agents, and performing method steps over shorter times, which was desirable in Enomoto.

Regarding claim 18, the combination Enomoto/Barr renders obvious: a semiconductor element manufactured by the method of Enomoto.  Examiner has interpreted that the Barr reference circuit board is a semiconductor element as understood by one of ordinary skill in the art before the effective filing date.

Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (US 2015/0044608) and further in view of Enomoto (US 2014/0255662).

19, Yasuda discloses/renders obvious a method for manufacturing a liquid material for nanoimprint (see abs), the method comprising:
A purification step of purifying a liquid material for nanoimprint by filtration with a filter (see cartridge filter of [0241]), wherein the purification step comprises:
	[a] a step of filtrating a crude liquid material for nanoimprinting at a flow rate of less than 0.03 L/min with a filter having a pore diameter of 50 nm or less (40 nm=.04 microns<.05 microns).
One of ordinary skill in the art would have been able to operate the filter with a flow rate of 0.03 L/min as the cited prior art Yasuda recognizes that the flow rate can vary ([0186], [0201]-[0210] & [0214]).
In the same field of endeavor of nanoimprinting/lithographic methods (see title and abs), Enomoto 2 discloses a filtration flow rate of 1.01 L/min which reads on the claimed range ([0275]).  See MPEP 2143 regarding the obviousness of similar and approaching ranges.
The filter of Yasuda is capable of taking on a similar flow rate as those disclosed in Enomoto 2.
One of ordinary skill in the art would have optimized the flow rate of Yasuda and Enomoto in the method of filtration of Yasuda to arrive at the claimed composition before the effective filing date.  See MPEP 2144 regarding the obviousness of optimization of art-recognized variables by one of ordinary skill in the art.
Optimization of the flow rate of filtration had the benefit that it found the sweet-spot between balancing operation time and damage to the filter, which was desirable in Yasuda.
Yasuda discloses that the obtained filtrate was concentrated until the solids content was 25% by mass.  
The flow fraction recovered by Enomoto overlaps the claimed range and the specific density of the particles (solute) relative to the specific polymerizable monomer/solvent selected.
Therefore, the combination Yasuda/Enomoto renders obvious:

Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Yasuda to operate the filter at the flow rate of Enomoto 2 to arrive at the claimed invention before the effective filing date because doing so had a reasonable expectation of success and yielded the predictable result with a small number of particles of a fixed size distribution, which was desirable in Yasuda.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Enomoto (US 2012/0076948) and further in view of Choi (US 2002/0093122).

Regarding claim 20, the combination Enomoto does not disclose wherein the particles in the liquid material contains as an air bubbles.
Reasonably pertinent to the problem that Applicant was trying to solve regarding nanoimprinting (see title), Choi discloses that air bubbles are undesirable ([0008]) and therefore reducing their concentration into the claimed range would have been obvious to one of ordinary skill in the art before the effective filing date. 
Reducing the size and concentration of the air bubbles in the composition had the benefit that it decreased defect sites in the nanoimprinting process ([0008]), which was desirable in Enomoto.
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Enomoto (US 2012/0076948) and further in view of Chiba (US 2015/0315322), and Rothrock (WO 2008/127455).

Regarding claim 21, the combination Enomoto does not disclose: wherein the concentration of metal impurities is 100 ppb or less.
In the same field of endeavor of nanoimprinting (see title, abs), Chiba discloses wherein the concentration of metal impurities is 100 ppb or less ([0128]).
Reduction of the concentration of metal impurities to 100 ppb or less had the benefit that it improved yields, prevented the formation of unintended shapes and improved productivity ([0080]), which was desirable in Enomoto.
Reasonably pertinent to the problem Enomoto/Chiba were trying to solve, Rothrock discloses that cost, solution volume and impurities content are a result-effective variable (see pp. 3, second para).  Therefore, there was motivation not to decrease the concentration of particles to zero particles.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the concentration of metal impurities of Chiba and the composition of Enomoto to arrive at the claimed invention before the effective filing date because doing so had the benefit that it prevented the formation of unintended shapes and improved productivity, which was desirable in Enomoto.

Claims 26, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto (US 2012/0076948) and further in view of Choi (US 2002/0093122), and Chou (US 2008/0277826).

Regarding claim 26, 28: the combination Enomoto does not disclose wherein the liquid material comprises 90% weight of a polymerizable component.
In the same field of endeavor of nanoimprinting/lithographic techniques (see title, abs), Chou renders obvious a liquid material (acrylic/acrylate of [0041], [0047]-[0048]) comprising 90% by weight of a polymerizable component (see [0075]-[0076] – “90% weight of units of a monomer”).  See MPEP 2143 and 2144 regarding the obviousness of similar and overlapping ranges.
Chou had the benefit that it allowed for the excellent flowability of the composition at low temperate ([0027]), and was therefore a selection of a known design for its intended uses.  See MPEP 2144 regarding the obviousness of selection of a known design for its intended uses. Additives for flowability at low temperature were desirable in nanoimprinting/lithographic methods of Enomoto ([0037], [0211], plasticizer of [0220]).  Enomoto also desired an improved strength of the final cured product (Enomoto [0015], [0062]) and therefore the reactant weight fractions were, further, a result-effective-variable with the final product strength.  See MPEP 2144 regarding the obviousness of result-effective-variables of art-recognized variables to one of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the mass fraction polymerizable component of Chou with the composition for nanoimprinting of Enomoto to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the flowability of the resist/resin/monomer at low temperatures, which was desirable in Enomoto.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Enomoto (US 2012/0076948) and further in view of Choi (US 2002/0093122) and Morinaga (US 2010/0092780).

Regarding claim 27, the combination Enomoto does not disclose/render obvious: wherein a particle number concentration of particles 0.12 microns or greater particles is 9.5 particles/mL or more.
Reasonably pertinent to the problem Enomoto was trying to solve regarding optical films/devices, [0003] , Morinaga renders obvious an overlapping range of particle sizes and concentration (see Table I).  See MPEP 2144 and 2143 regarding the obviousness of similar and overlapping ranges.
To select the concentration of a wider range of particles to be less than ca. 10/mL would have had the benefit that it decreased coating defects such as wrinkles, color unevenness and discontinuous streams (see [0030]), which was desirable in Enomoto.
Therefore, it would have been obvious to one of ordinary skill in the art to select the concentration of particles of Morinaga in the composition of Enomoto to arrive at the claimed invention before the effective filing date because doing so had the benefit that it decreased coating defects such as wrinkles, color unevenness and discontinuous streams, which was desirable in Enomoto.

Response to Arguments

Applicant's arguments filed 2/4/2022 have been fully considered but they are not persuasive. 

Argument:  Applicant argues that the rejections presented under obviousness for the claims are not proper.  Remarks pp. 10-11.

This is not found persuasive because the disclosed subject matter meets the claimed subject matter, which recited “a particle diameter” not “a mean/median particle diameter”.  Examiner cannot infer a relationship between the particle diameter distributions of Enomoto and/or Yamagishi where the claimed subject matter does not specify how the particle diameter impacts the particle distribution.  Under Examiner’s claim interpretation/claim construction, it has been made clear that the particle diameter and number concentration of particles of Enomoto meets the claimed subject matter’s mere/simple diameter and that the claimed subject matter does not limit the broadest reasonable interpretation of the subject matter to imply a particle distribution and/or dispersion in the particle number concentration as a function of particle size.  The claimed subject matter is further not interpreted as being limited to bimodal particle number distributions.  Therefore, the claim is broader than Applicant appears to intend and Examiner is construing as interpreting Enomoto as reading on the claimed subject matter because of the lack of relationship between the distribution and size dependence of the concentration of particles specified in the claim.  This action has been made non-final because in response to Applicant’s Arguments and additional consideration, Examiner considers that Enomoto and Yamagishi anticipate the broadest reasonable interpretation of the claimed subject matter.
Therefore, Applicant’s remarks are not found persuasive.

Argument:  Applicant argues that Enomoto does not disclose or suggest any point of measuring the particle number concentration of particles having a particle diameter of 0.07 microns or more wherein the measurement result is less than 310 particles/mL, and that therefore, Enomoto fails to disclose or appreciate the innovation of the instant application.  Remarks pp. 10.

This is not found persuasive because the broadest reasonable interpretation of the claimed subject matter includes a particle concentration of particles with diameter of 0.07 microns or greater of less than 310 particles/mL.  This includes compositions which are lower concentrations of larger particles, so that the claimed subject matter is read upon by Enomoto because there is a larger particle diameter with a lower concentration.
Examiner cannot interpret more narrowly than present in the claims that there is a certain unimodal/bimodal functional relationship between the distribution of particle sizes and concentrations as taking on a bell-curve shape as that is not recited in the claimed subject matter nor required by the claim(s).  Therefore, the disclosure of Enomoto is interpreted as anticipating the claimed subject matter.
Therefore, Applicant’s remarks are not found persuasive.
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GUY F MONGELLI/Patent Examiner, Art Unit 1743